   Case 1:18-cv-03189-ST Document 38 Filed 12/13/18 Page 1 of 4 PageID #: 130



                                     RICARDO R. MOREL, ESQ.
                                          Attorney at Law
                                   39-15 Main Street - Suite 318
                                    Flushing, New York 11354
                                          (424) 362-8960
                                     Esquire1998@gmail.com




 December 12, 2018

 Hon. Steven L. Tiscione
 United States Magistrate Judge
 United States District Court – Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 VIA ECF

                Re:          Zhang et al v. Wai Realty Corp. et al
                             Case No. 1:18-cv-3189-FB-ST

 Dear Judge Tiscione:

        I represent the Plaintiffs Yong Kai Zheng and Hai Chen Li (“Plaintiffs”), in this action and
am respectfully writing jointly with Defendants Wai Realty Corp. and JJW Enterprises, Inc., and
the individual defendants, to explain why the Settlement Agreement in this matter should be
approved. Defendant Benjamin Wai has been authorized to execute the agreement. Pursuant to
Cheeks v. Freeport Pancake House, 796 F.3d 199, 200 (2d Cir. 2015), we are filing a copy of our
proposed settlement agreement on the public docket and justify why the settlement reflects a fair
and reasonable resolution.

       We are hereby reporting to you the specifics of the settlement, and that the Plaintiffs
have elected to voluntarily dismiss the case without litigation of the alleged wrongdoing.
After considerable conference and negotiations between respective counsel, we have
reached an expeditious resolution of the controversy. The voluntary dismissal is with
prejudice, and it is the result of a fair quid pro quo between the parties.

       As the Court is aware, this matter was brought under the Fair Labor Standards Act
and New York State Labor Law. The parties have agreed to resolve the matter for $60,000
as indicated in the proposed Settlement Agreement (“Agreement”). (See Exhibit A.)

                                                                                                   1
   Case 1:18-cv-03189-ST Document 38 Filed 12/13/18 Page 2 of 4 PageID #: 131



       We are filing the proposed Agreement prior to execution, so that in the event it is
not approved in its present form, the clients will not have to go and execute it again. If the
Court approves the proposed Agreement, we ask leave to file the executed document then.

       By way of background, Plaintiff Yong Kai Zhang (“Zhang”) alleges that between
May 31, 2012 and July 31, 2016, the Corporate Defendants, under the ownership,
management and supervision of the individual defendants, hired Plaintiff to perform
maintenance work at Defendants’ various rental properties in Queens County, N.Y.
Although Defendants deny it, Plaintiff also alleges that he was required to perform work
outside and beyond the scope of agreed employment. In executing the Agreement, the
parties have agreed that Defendant Benjamin Wai is authorized to do so, binding on the
other defendants.

        In his Complaint, Plaintiff Zhang alleges that while employed by Defendants, he
worked an average of 60 hours weekly for a total of 217 weeks. He alleges that his pay
consisted of a fixed weekly salary of $420.00, for six days per week. Plaintiff, however,
has no documentation to support his allegations of his hours and pay. Defendants have no
documentation either. Defendants deny some of the material allegations in the Complaint.
Plaintiff’s total demand, including liquidated damages and penalties is $147,125.00,
exclusive of legal fees and interest.

        In his Complaint, Plaintiff Hai Chen Li (“Li”) alleges that he was employed by
Defendants from January 10, 2015 to August 30, 2015 (33 weeks) to perform the same
work as Plaintiff Zhang. He alleges that he worked an average of 75 hours weekly, six days
a week, and was paid a fixed monthly salary of $2,000 ($461.54 per week). Defendants
deny some of the material allegations in his Complaint. Defendants further allege that
Plaintiff Li was provided with rent-free housing. Defendants allege that cell phone records
would disprove Plaintiff’s claim of hours at Defendants’ location. Plaintiff’s total demand
is $50,801.10, excluding legal fees and interest.

        The parties agreed to settle this matter by adding both demands, and distributing the
settlement amount proportionately to both plaintiffs; that is, the total demand for both
plaintiffs is $197,926.01; Plaintiff’s Zhang’s proportionate percentage is 74.33% and
Plaintiff Li’s share is 25.67% (their percentage of their respective demands of the
aggregate of both).

       Under the proposed agreement, Plaintiff Zhang would receive $29,133.64; Plaintiff
Li would receive $10,061.36. This conforms to their relative percentages of the net after
fees and costs (which net is $39,195.00). 1/3 would be disbursed as attorney’s fees, in
addition to $805.00 for filing fees and costs.
                                                                                             2
   Case 1:18-cv-03189-ST Document 38 Filed 12/13/18 Page 3 of 4 PageID #: 132




        Under the proposed agreement, Plaintiffs will not have to bear the risk of protracted
litigation and collection activity in the future. Given the vagaries of trial, the evidentiary
challenges on both sides, the Defendants also mitigate their exposure while Plaintiffs
receive reasonable compensation which they find acceptable. Plaintiffs understand that
they could have recovered more at trial, but considering the absence of proof, the
circumstances of trial and collectability issues, Plaintiffs voluntarily chose to settle.

        We respectfully do so with an understanding of, and in a good faith attempt to
comply with, the requirements and rationale set forth in Cheeks. The settlement agreement
is the product of arm’s length bargaining between experienced counsel, taking into
consideration issues on both sides, and we consider the agreement fair and reasonable.

      Court approval of an FLSA settlement is appropriate “when [the settlement] [is]
reached as a result of contested litigation to resolve bona fide disputes.” Johnson v.
Brennan, 10-cv-4712, 2011 WL 4357376 at *12 (S.D.N.Y. Sept. 16, 2011). “If the
proposed settlement reflects a reasonable compromise over contested issues, the court
should approve the settlement.” Id. (Internal citations omitted).

        With regard to attorney’s fees, pursuant to an agreement between Plaintiffs and their
counsel, this office will retain 1/3 (one-third) of the settlement amount, in the amount of
$20,000.00; and in addition, attorney will be reimbursed $400.00 filing fees, $125 service of
process, and $280 for Interpreter services during the representation, for a total of $805.00. The
total amount to Plaintiff’s counsel is therefore $20,805.00.

        The Court should find that Plaintiff’s counsel’s contingent fee arrangement with the
Plaintiffs is fair and reasonable. Public policy favors a common fund attorney’s fee award in wage
and hour cases. Frank v. Eastman Kodak Co., 228 FRD 174, 189 (W.D.N.Y. 2005). Fee awards in
wage and hour cases provide incentive to private attorneys to prosecute the claims of those victims
of such unfair practices whose wage claims might otherwise be too small to justify. Sand v.
Greenberg, 2010 U.S. Dist. LEXIS 1120 *9 (S.D.N.Y. Jan. 7, 2010). If such fee awards were not
granted, wage and hour abuses “would go without a remedy because attorneys would be unwilling
to take on the risk.” Mcmahon v. Olivier Cheng Catering & Events, LLC, 2010 U.S. Dist. LEXIS
18913 *19-20 (S.D.N.Y. Mar. 2, 2010). Attorney’s fees in FLSA settlements are examined “to
ensure that ‘the interest of plaintiffs’ counsel in counsel’s own compensation [did not] adversely
affect the extent of the relief counsel [procured] for the clients.’” Lliguichuzhca v. Cinema 60 LLC,
948 F. supp. 2d 362, 366, 2013 U.S. Dist. LEXIS 79543 (S.D.N.Y. Jul. 5, 2012)). The percentage
method promotes early resolution, and it “relieves the court of the cumbersome, enervating, and
often surrealistic process of evaluating fee petitions.” Wal-Mart Stores, Inc. v. Visa U.S.A., Inc.,
396 F.3d 96, 122 (internal citations omitted).


                                                                                                    3
   Case 1:18-cv-03189-ST Document 38 Filed 12/13/18 Page 4 of 4 PageID #: 133



       Here, the contingent fee arrangement with Plaintiff clearly aligns Plaintiff’s and Plaintiff’s
counsel’s interest in the outcome of the litigation. This law office therefore requests that the Court
approve the attorney fees as reasonable.

        Fairness of the FLSA Settlement

        In Wolinsky v. Scholastic Inc., 900 F.Supp. 2d 332, 335 (S.D.N.Y. 2012), the Honorable Jesse M.
Furman, U.S.D.J., identified five factors relevant to an assessment of the fairness of an FLSA settlement.
He said, “A court should consider the totality of circumstances, including:”

        (1)      Plaintiff’s range of possible recovery. Exclusive of liquidated damages and penalties,
                Plaintiff Zhang’s possible recovery, if the hours are as he claims, is approximately $68,355;
                and Plaintiff Li’s range of recovery is approximately $19,993.00. (Calculation for both
                Plaintiffs are attached as Exhibit B). This recovery is contested per Defendants’ claims for
                offsets, discovery and admissions.

        (2)     Extent to which the settlement enables parties to avoid anticipated burdens and expense in
                establishing their claims and defenses. As stated above, the settlement is motivated in large
                part by the parties’ mutual desire to obviate anticipated burdens and expenses of continuing
                litigation under the circumstances.

        (3)     Seriousness of litigation risks faced by the parties. In light of the fact that the defendants
                are amenable to pay Plaintiffs $60,000, to be distributed proportionately between them,
                Plaintiffs, after having carefully evaluated the risks, after consultation with counsel,
                concluded that the settlement contained in the Agreement is fair and reasonable. Plaintiffs
                understand that they could pursue more at trial, but considering the evidence on both sides,
                the vagaries of trial and collectability issues, Plaintiffs have chosen to settle.

        (4)     Whether the settlement agreement is the product of arm’s length bargaining between
                experienced counsel. The foregoing articulates that this is the case. The parties have
                conferred with counsel; and counsel have engaged in extensive discussions and
                negotiations.

        (5)     The possibility of fraud or collusion. Past and present proceedings and representations by
                counsel show that there is no fraud involved. The vigorous litigation manifested on both
                sides shows an absence of collusion.




 Respectfully submitted,

 /s/ Ricardo R. Morel              .
 Ricardo R. Morel, Esq.
 Attorney for Plaintiffs

 cc:    Richard Apat, Esq.
        Attorney for Defendants




                                                                                                             4
